PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/713,587
Filing Date: 22 Sep 2017
Appellant(s): CHANG et al.



__________________
Hosoon Lee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/7/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior arts (specification, paragraphs 3 and 4), “AAPA”, in view of Ganesh et al. (US 8,583,692), “Ganesh”.

	As per claim 1, AAPA discloses an array of a plurality of dynamic random access memory (DRAM) cells, the array arranged as a plurality of rows of DRAM cells and a plurality of columns of DRAM cells [DRAM cells, paragraph 4]; and a memory controller internal to the memory device and coupled to the array of DRAM cells, the memory controller capable of receiving commands input to the memory device and being responsive to the received commands to control row-major access [row-major access, paragraph 4]. 
	AAPA does not disclose expressly “column-major” access.
	Ganesh discloses “column-oriented” storage in figure 2.
	AAPA and Ganesh are analogous art because they are from the same field of endeavor of data management.
	At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify AAPA by including the hybrid storage schema as taught by Ganesh in figure 2.
	The motivation for doing so would have been system performance optimization as expressly taught by Ganesh in column 3, lines 10-24.

	As per claim 8, the examiner directs the applicant’s attention to claim rejection above.

	Claims 2-4, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior arts (specification, paragraphs 3 and 4), “AAPA”, in view of Ganesh et al. (US 8,583,692), “Ganesh”, as applied to claims 1 and 8 above, and further in view of Ryan (US 2001/0042163).

	As per claims 2 and 9, AAPA and Ganesh disclose the memory device.
	AAPA and Ganesh do not disclose expressly the buffer.
	Ryan discloses buffers in paragraph 40.
	AAPA, Ganesh, and Ryan are analogous art because they are from the same field of endeavor of storage device control.
	At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify AAPA and Ganesh by including the buffers as taught by Ryan in paragraph 40.
	The motivation for doing so would have been performance improvement as expressly taught by Ryan in paragraph 40.

	As per claims 3 and 10, the cited prior arts disclose a precharge circuit coupled to each row line and each column bit line [precharge, paragraph 32, Ryan].

	As per claims 4 and 11, the cited prior arts disclose wherein the memory device is part of a dual inline memory module (DIMM) [DIMM, paragraph 31, Ryan].

	As per claims 15-17, the examiner directs the applicant’s attention to claims rejection above.

	Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior arts (specification, paragraphs 3 and 4), “AAPA”, in view of Ganesh et al. (US 8,583,692), “Ganesh”, as applied to claims 1 and 8 above, and further in view of Luk et al. (US 2005/0073871), “Luk”.

	As per claims 5 and 12, AAPA and Ganesh disclose the memory device.
	AAPA and Ganesh do not disclose expressly 2T1C memory cell.
	Luk discloses 2T1C memory in paragraph 24.
AAPA, Ganesh, and Luk are analogous art because they are from the same field of endeavor of storage device control.
	At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify AAPA and Ganesh by including the 2T1C memory as taught by Luk in paragraph 24.
	The motivation for doing so would have been allowing a simpler system as expressly taught by Luk in paragraph 24.

	As per claims 6 and 13, the cited prior arts disclose wherein each transistor of the 2T1C memory cell comprises a terminal directly coupled to a storage node of the capacitor [figure 1, Luk].

	As per claim 7 and 14, the cited prior arts disclose wherein a first transistor of the 2T1C memory cell comprises a terminal directly coupled to a storage node of the capacitor, and a second transistor of the 2T1C memory cell comprises a gate terminal directly coupled to the storage node of the capacitor [figure 1, Luk].

s 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior arts (specification, paragraphs 3 and 4), “AAPA”, in view of Ganesh et al. (US 8,583,692), “Ganesh”, and Ryan (US 2001/0042163) as applied to claims 2-4, 9-11, and 15-17 above, and further in view of Luk et al. (US 2005/0073871), “Luk”.

	As per claim 18, AAPA, Ganesh, and Ryan disclose the memory device.
	AAPA, Ganesh, and Ryan do not disclose expressly 2T1C memory cell.
	Luk discloses 2T1C memory in paragraph 24.
AAPA, Ganesh, Ryan, and Luk are analogous art because they are from the same field of endeavor of storage device control.
	At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify AAPA, Ganesh, and Ryan by including the 2T1C memory as taught by Luk in paragraph 24.
	The motivation for doing so would have been allowing a simpler system as expressly taught by Luk in paragraph 24.

.	As per claims 19 and 20, the examiner directs the applicant’s attention to claims rejection above.

(3) Response to Argument
A.	Independent Claims 1, 8, and 15
	The appellant argues that AAPA does not disclose “a memory controller”.  However, AAPA teaches row-major memory (DRAM) access in paragraph 4.  Thus, AAPA necessarily incorporates a memory (DRAM) controller.
	Further, the appellant argues that Ganesh does not discloses “column-major access”.  The appellant supports such argument by stating that Ganesh teaches a column-major row-major order and column-major order are methods for storing multidimensional arrays in linear storage such as random access memory” (https://en.wikipedia.org/wiki/Row-_and_column-major_order#:~:text=In%20computing%2C%20row%2Dmajor%20order,array%20are%20contiguous%20in%20memory).
	Thus, the combination of AAPA and Ganesh disclose a memory controller for row-major and column-major accesses to DRAM cells, and the rejection is proper.

 B.	Claims 2-4 and 9-11
	The appellant argues that Ryan does not disclose “a row buffer coupled to the plurality of row bit lines; and a column buffer coupled to the plurality of column bit lines”.  However, as the appellant acknowledges, Ryan teaches a plurality of buffers in paragraph 40.  As demonstrated in section A above, AAPA in view of Ganesh disclose a memory controller handling row-major DRAM access and column-major DRAM access.  Thus, the combination of AAPA, Ganesh, and Ryan disclose the claim limitations at issue.

C.	Claims 5-7, 12-14, 16, and 17
	The rejections are proper for the same reasons presented above. 

(4) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.